Exhibit 99.1 Contact: Richard S. Lindahl Chief Financial Officer 1919 North Lynn Street (571) 303-6956 Arlington, Virginia 22209 c/o June Connor www.cebglobal.com CEB REPORTS THIRD QUARTER RESULTS AND UPDATES 2016 GUIDANCE ARLINGTON, Va. – Oct. 25, 2016 – CEB Inc. (“CEB” or “Company”) (NYSE: CEB), a best practice insight and technology company, today announced financial results for the third quarter ended September 30, 2016. HIGHLIGHTS – THIRD QUARTER 2016 vs 2015 • Revenue of $229.8 million (a decrease of 0.9%); Adjusted revenue of $230.9 million (a decrease of 0.6%) • Net income of $7.5 million (a decrease of 76.5%); Adjusted net income of $29.3 million (a decrease of 12.6%) • Adjusted EBITDA of $59.7 million (a decrease of 4.3%); Adjusted EBITDA margin of 25.8% • Diluted earnings per share of $0.23 (a decrease of 75.8%); Non-GAAP diluted earnings per share of $0.91 (a decrease of 9.0%) “While we continued to see areas of improved performance and long-term promise, we delivered less progress in restoring large corporate growth in North America than we had planned,” said Tom Monahan, CEB Chairman and CEO. “We continue to see strength in our efforts to launch new talent management products, drive global growth, expand our footprint in the middle market, and rapidly integrate and scale the Evanta platform. We also see very promising momentum in our newly integrated account management structures in Sales and Service and Talent Management. Our key area of focus is now sustaining our highest levels of operational intensity throughout Q4, particularly in North America large corporate, and delivering strong performance and profitability in 2017.”
